Citation Nr: 1544012	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-07 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for colorectal cancer, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1966 to January 1969 and from October 1973 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran perfected an appeal of the issues of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  In a July 2013 rating decision, service connection was granted for peripheral neuropathy of bilateral lower extremities.  The Veteran did not disagree with the rating assigned for those disabilities; therefore, the grant of service connection is considered a full grant of the benefit sought of appeal with respect to those disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993).

The reopened issue of entitlement to service connection for colorectal cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By an August 2008 rating decision, the RO denied entitlement to service connection for colorectal cancer.  The Veteran did not perfect an appeal of the August 2008 rating decision.

2. Evidence received since the August 2008 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for colorectal and raises a reasonable possibility of substantiating the Veteran's claim of service connection.



CONCLUSIONS OF LAW

1. The August 2008 rating decision denying the claim of entitlement to service connection for colorectal cancer is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Since the August 2008 rating decision, new and material evidence has been received with respect to the claim of entitlement to service connection for colorectal cancer; this claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claim for service connection for colorectal cancer was denied in an August 2008 rating decision.  His claim was denied as there was no evidence that the Veteran's colorectal cancer was related to his service-connected type II diabetes mellitus.  In September 2008, the Veteran noted his disagreement with the August 2008 rating decision.  In November 2008, a Statement of the Case was issued, which addressed the issue of service connection for colorectal cancer.  The Veteran was notified of the Statement of the Case in a November 26, 2008, letter.  That letter informed the Veteran that he had 60 days to submit a substantive appeal in order to perfect his appeal of the issue.  In September 2009, the Veteran submitted his substantive appeal, more than 60 days from the issuance of the November 2008 Statement of the Case.  As the Veteran did not perfect an appeal of the August 2008 rating decision, it is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

Since the August 2008 rating decision, several VA treatment records have been associated with the Veteran's claims file.

The Board's focus is directed towards an abstract submitted by the Veteran in March 2010.  That abstract, entitled Diabetes Mellitus and Colorectal Cancer, discusses the possible link between diabetes and colorectal cancer.  That abstract relates to the reason for the last final denial of the Veteran's claim, namely a lack of any relationship between service-connected type II diabetes mellitus and colorectal cancer.  Thus, new and material evidence having been received, the Veteran's claim of entitlement to service connection for colorectal cancer is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for colorectal cancer is reopened.  To this extent only, the claim is granted.


REMAND

The Veteran's representative, most recently in March 2015, argues that a remand is necessary in this case.  The Board agrees.

The Veteran was afforded a VA examination in August 2008.  The examiner concluded that it was "unlikely" that diabetes was the cause of the Veteran's adenocarcinoma of the colon.

The August 2008 VA examination is inadequate.  Secondary service connection may be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The August 2008 VA examiner only opined as to whether the Veteran's service-connected type II diabetes mellitus caused, not aggravated, his colorectal cancer.  As the examiner did not address the theory of aggravation, a remand is necessary in order to determine whether the Veteran's service-connected type II diabetes mellitus aggravated his colorectal cancer.

As the matter is being remanded, updated treatment records should be obtained. See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any VA or private treatment that he may have had for his colorectal cancer or service-connected type II diabetes mellitus, which are not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file. 

2. Schedule the Veteran for a VA examination.  The Veteran's claims file must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  The examiner must offer an opinion as to the following:

a. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected type II diabetes mellitus caused his colorectal cancer?

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected type II diabetes mellitus aggravated (increased in disability beyond the natural progression) his colorectal cancer?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected type II diabetes mellitus.

In tendering the above opinions, the examiner must comment on the abstract, entitled Diabetes Mellitus and Colorectal Cancer, submitted by the Veteran.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. Then, readjudicate the claim on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


